Citation Nr: 0740133	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  07-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to pes planus.

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which denied entitlement for service connection 
for pes planus.  In addition, entitlement for service 
connection for a bilateral knee disorder and a back disorder 
as secondary to pes planus was denied.

In December 2007, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that bilateral pes 
planus existed prior to entry onto active duty and was not 
aggravated by military service.

2.  The preponderance of the competent evidence is against 
finding that a bilateral knee disorder is proximately due to 
or the result of a service-connected disability.

3.  The preponderance of the competent evidence is against 
finding that a back disorder is proximately due to or the 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 4.57 (2007).
 
2.  A bilateral knee disorder was not caused or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

3.  A back disorder was not incurred in or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the VCAA have been met. There is no issue 
as to providing an appropriate application form or 
completeness of the application. VA notified the veteran in 
April 2005, December 2006, and September 2007 correspondence 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain. VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations. VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned. While the appellant may not 
have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the claims were readjudicated.  The 
claimant was provided the opportunity to present pertinent 
evidence.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service insurgence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 
3.303(b).  In addition, if a condition is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

When a disability is found to have preexisted service, either 
because it is noted at the time of the entry into service or 
because preexistence was demonstrated by clear and 
unmistakable evidence, the presumption of aggravation must be 
considered.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Service connection may also be granted where a disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Background

The veteran's August 1942 induction examination shows a 
diagnosis of pes planus, third degree described as not 
disqualifying.  The disorder was noted to occasionally be 
symptomatic.

The veteran was treated for symptomatic, third degree pes 
planus in November 1942, December 1942, May 1943, and January 
1944.

Service medical records from April 1945 reveal the veteran 
reported a history of foot trouble his entire life and a 
history of using arch supports.  He also reported back pain 
since 1939.  X-rays were negative and examination revealed 
moderate pronation of both feet without tenderness.  The 
diagnosis was bilateral, second degree pes planus with 
metatarsalgia, cause unknown, which existed prior to service.  
Corrective foot exercises, heat, and massage three times a 
week were prescribed.  

The January 1946 separation examination revealed normal feet.

The file contains private hospital records from 1982 for knee 
surgery; in addition there are treatment records from the 
Pittsburgh VA Medical Center from 2001 to 2005, for several 
conditions including foot pain.  These records do not include 
any medical opinion finding that pes planus increased in 
severity in-service.  Moreover, these records do not show a 
current diagnosis of pes planus.

Analysis

I. Pes planus

Following review of the complete evidentiary record, the 
Board finds that service connection for pes planus is not 
warranted.  Bilateral pes planus is shown to have had its 
onset prior to service, and the evidence does not suggest 
aggravation of the preexisting pes planus in service.  
Indeed, the evidence of record fails to show any post service 
evidence that the appellant currently suffers from pes 
planus.  There is no competent evidence linking pes planus to 
service.

In light of the pre-service history of bilateral pes planus 
the appellant did not enter active duty with sound feet and 
the presumption of soundness does not attach.  Hence, 
bilateral pes planus was not incurred while on active duty.  

As to whether pes planus was aggravated in-service, the 
evidence does not indicate that the disorder was aggravated 
by service.  Indeed while it shows treatment for complaint of 
foot pain in April 1945, at that time aggravation was not 
reported.  Instead, the appellant was found to have a less 
severe form of pes planus, i.e., second degree.  Moreover, 
his feet were considered normal upon separation from service 
in January 1946.  Again, it bears repeating that there is no 
competent evidence showing that the appellant currently has 
pes planus, and there is no competent evidence linking the 
disorder to service.  Hence, the competent evidence clearly 
and unmistakably shows that the veteran's preexisting 
bilateral pes planus did not increase in severity during 
service, and was not aggravated in-service.  As such, the 
benefit sought on appeal must be denied.  38 U.S.C.A. §§ 
1111, 1112, 1131, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

II. Bilateral knee disorder and back disorder secondary to 
pes planus

As regards the claims of entitlement to service connection 
for bilateral knee and back disorders secondary to bilateral 
pes planus, those claims must be denied because they are 
predicated upon the veteran being service connected for 
bilateral pes planus.  Given that service connection for pes 
planus has been denied, it follows that there is no legal 
basis to grant the contingent service connection claims.  
Accordingly, service connection is not in order for bilateral 
knee or back disorders on a secondary basis.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; as the preponderance of the 
evidence is against the claims, the benefit of the doubt is 
not for application.  38 U.S.C.A. § 5107.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a bilateral knee 
disorder secondary to bilateral pes planus is denied.

Entitlement to service connection for a back disorder 
secondary to bilateral pes planus is denied.


 ____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


